DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (US 4,982,696) in view of Papadimitrakopoulos (US 2003/0230238) and Wu et al (US 2014/0186256).
Kinoshita et al teaches a vacuum evaporation apparatus comprising: an evaporating source 50 comprising an evaporating material 50, a first electrode 17, and a second electrode 17, wherein the first electrode and the second electrode are spaced from each other and electrically connected to the filament/evaporating source structure 50, and is suspended by the first electrode 17 and the second electrode 17 and comprises a suspended surface suspended and located between the first electrode and the second electrode, at least one depositing substrate 18 being faced to and spaced from the filament/evaporating source structure 50, wherein the at least one depositing substrate 18 is parallel to the filament/evaporating source structure 50, and a vacuum 1, wherein the evaporating source and the at least one depositing substrate are located in the vacuum room (See Fig 5; col 14, ln 45 to col 16, ln 20).
Kinoshita et al teaches source of evaporation 50 also serves as a filament and the substance being evaporated is held by the source of evaporation 50 evaporated when heated by a power source (col 15, ln 30-60). Kinoshita et al does not explicitly teach the evaporating material is placed on the suspended surface of a carbon nanotube film structure, and Kinoshita et al does not explicitly a carbon nanotube film structure is suspended by comprises two ends and a middle portion located between the two ends, the two ends are separately located on the first electrode and the second electrode, the middle portion is hung in the air without support by any substrate.
Papadimitrakopoulos discloses a vacuum evaporation apparatus comprising: an evaporating source comprising an evaporating material, a heating element 19 comprising a carbon nanotube film structure (carbon nanotube paper and single wall carbon nanotubes) and coated with a layer of a desired material, a first electrode 18, and a second electrode 18, wherein the first electrode and the second electrode are spaced from each other and electrically connected to the carbon nanotube film structure, the carbon nanotube film structure is a carrier to carrying the evaporating material 16, the evaporating material is located on a surface of the carbon nanotube film structure ([0029]-[0037], Figure 4 and accompanying text); at least one depositing substrate 13 being faced to and spaced from the carbon nanotube film structure ([0031]); and a vacuum room, wherein the evaporating source and the at least one depositing substrate are located in the vacuum room ([0030] teaches vacuum deposition of a thin films which would inherently require a vacuum room). 19 and supported by the first electrode 18 and the second electrode 18, the evaporating material 16 is located on the surface of the carbon nanotube film structure. (See Fig 4, [0030]-[0033]). Papadimitrakopoulos broadly teaches heater elements are mounted on a transport mechanism ([0029]). Figure 4 appears to depict the nanotube film structure 19 is suspended by the electrodes 18, however does not explicitly teach the claimed feature.
In a method of making free-standing carbon nanotube structures ([0032]), Wu et al teaches carbon nanotube films and wires including carbon nanotubes having a free-standing structure where "free-standing structure" means that the carbon nanotube layer 147 can sustain the weight of itself when it is hoisted by a portion thereof without any significant damage to its structural integrity and, the carbon nanotube layer 147 can be suspended by the support 16 ([0032]-[0042], Figs 10-12). Wu et al also teaches voltage is applied to a first electrode 144 and second electrode 146 to heat the carbon nanotube layer 147 and depositing a plurality of catalyst particles 148 on the carbon nanotube layer 147 ([0042]-[0062]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kinoshita et al by using a heating element comprising a carbon nanotube paper coated with a desired evaporation material source, as taught by Papadimitrakopoulos, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07), and the sufficiently strong carbon nanotube structure having a free standing structure, such that the carbon nanotube can .

Claim 1, 11, 21-23, 27-34, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (US 4,982,696) in view of Papadimitrakopoulos (US 2003/0230238) and Wu et al (US 2014/0186256), as applied to claim 39 above, and further in view of Maslov et al (US 4,117,504).
The combination of Kinoshita et al, Papadimitrakopoulos and Wu et al teaches all of the limitations of claim 1, as discussed above, except the combination of Kinoshita et al, Papadimitrakopoulos and Wu et al does not teach a distance between the at least one depositing substrate and the evaporating source is in a range from about 1 micrometer to about 10 millimeters, and a thickness of the evaporating source is less than or equal to 100 micrometers. The combination of Kinoshita et al, Papadimitrakopoulos and Wu et al teaches a distance, however is silent to the value.
In a vacuum evaporation apparatus, Maslov et al teaches a container of a source 8 is placed in a reactor and the substrate 1 is secured at a distance of 100 m to 1 mm and vacuum evaporation growth and growth of 5 to 100 m thick layers (col 9, ln 1-60, col 11, ln 1 to col 12, ln 67, col 22, ln 50-60, col 23, ln 1-65).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kinoshita et al, Papadimitrakopoulos and Wu et al by having distance of 100 m to 1 mm between the source and substrate, as taught by Maslov et al, because such a distance is known to be suitable for vacuum evaporation deposition.
m thick layers (Maslov col 9, ln 1-65); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al by providing a evaporating source thickness of less than 100 micrometers to deposit a layer of desired thickness, and device layers thickness of less than 100 micrometers are desirable for device manufacturing.
 Referring to claim 11, see the remarks above. Also, the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches a grid as claimed and arranged (see Papadimitrakopoulos mask 23, fig 4 and [0032]; Kinoshita grid 11 col 15, ln 1-67).
	Referring to claims 21 and 33, the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches all of the limitations of claim 21 and 33, as discussed above, except the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al does not explicitly teach the claimed heat capacity or specific area of the carbon nanotube film. The combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches a carbon nanotube film, which conducts electricity to heat and vaporizes the material and therefore these characteristics would be recognized by one of ordinary skill in the art at the time of filing as result effective variables which directly affect the evaporation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al by 
	Referring to claims 29 and 40, the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches all of the limitations of claim 29, as discussed above, except the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al does not teach a thickness of the evaporating source is less than or equal to 100 micrometers or 1 to 500 nm. The combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches growth of 1 to 100 m thick layers (Maslov col 9, ln 1-65); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al by providing a evaporating source thickness of less than 500 nm to deposit a layer of desired thickness.
Referring to claim 27, the size of the substrate is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Any desired size substrate can be placed in the claimed apparatus, including a substrate smaller or equal to the surface of the CNT.
Referring to claim 28, 30 and 42, the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al does not explicitly teach two substrates and a plurality of first and second electrodes. However, duplication of parts is prima facie obvious (MPEP 2144.04). Therefore, it would have been obvious to one of 
Referring to claim 31, the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches the grid with at least one hole (see Papadimitrakopoulos mask 23, Figure 4 and [0032]; Kinoshita Fig 5, col 9, ln 1-67).
Referring to claim 32, the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches the mask 23 is in direct thermal contact with the source and the substrate (see Papadimitrakopoulos mask 23, Figure 4, [0030]-[0038]). Furthermore, the substrate and mask are movable; therefore are capable of being placed in direct contact as claimed.
Referring to claim 39, see remarks above for claims 1 and 11.
Referring to claim 40-41, the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches an evaporating source comprising an evaporating material, a heating element 19 comprising a carbon nanotube film structure (carbon nanotube paper and single wall carbon nanotubes) and coated with a layer of a desired material over the entire surface of the CNT between elecotrde (Papadimitrakopoulos Fig 4) and the heating element is between the electrode (Kinoshita Fig 5).
Referring to claim 22-23 and 34, the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches carbon nanotube film .

Claim 22-23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (US 4,982,696) in view of Papadimitrakopoulos (US 2003/0230238), Wu et al (US 2014/0186256) and Maslov et al (US 4,117,504), as applied to claim 1 and 11 above, and further in view of Zhang et al (US 2013/0160983).
	The combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches all of the limitations of claims 22 and 34, as discussed above, except a carbon nanotube film structure comprises at least one carbon nanotube film, the carbon nanotube film comprises a plurality of nanotubes joined end to end by Van der Waals attractive force. Papadimitrakopoulos teaches carbon nanotube paper ([0033]).
	In a method of making carbon nanotube paper, Zhang et al teaches a carbon nanotube (CNT) film structure, including CNT paper, formed by joining the nanotube by end to end by van der waal interactions to form a plurality of CNTs in parallel to a first surface (Fig 2-3; [0027]).
	Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al by forming the paper by joining the nanotubes end to end by van der 
	Referring to claim 23, the combination of Kinoshita et al, Papadimitrakopoulos, Maslov et al and Zhang et al teaches the plurality of carbon nanotubes of the least one carbon nanotube film are arranged substantially parallel to a surface of the least one carbon nanotube film and oriented along a same direction. (Zhang Fig 2-3; [0027]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (US 4,982,696) in view of Papadimitrakopoulos (US 2003/0230238), Wu et al (US 2014/0186256) and Maslov et al (US 4,117,504), as applied to claim 1, 11, 21-23, 27-34, and 39-42 above, and further in view of Snaith et al (US 2015/0249170).
	The combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al teaches all of the limitations of claims 25, as discussed above, except the evaporating material is a mixture of methylammonium iodine and lead iodine.
	Snaith teaches a perovskite evaporant material using lead iodine and methyammonium iodide (Fig 19 and accompanying text; paragraph 519-520). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kinoshita et al, Papadimitrakopoulos, Wu et al and Maslov et al by using the claimed mixture, as taught by Snaith, to produce a desired perovskite material.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 21-23, 25, 27-34, and 39-42 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.
Applicant’s argument that Kinoshita et al and Papadimitrakopoulos does not teach a suspended carbon nanotube structure supporting an evaporating material is noted but not found persuasive. This argument is not persuasive because the argument lacks evidence. Applicant merely alleges carbon nanotubes are weak and would not use to replace the metal coil of Kinoshita. However, as discussed above, Wu et al teaches the manufacturing of free standing carbon nanotubes supported and heated by electrodes. The examiner maintains that free standing carbon nanotube structures capable of being suspended are well known in the art, as evidenced by Wu et al. Also, Jiang et al (US 2009/0197082) teaches a free standing carbon nanotube wire ([0019], [0039]), Feng et al (US 2011/0056928) teaches a suspended carbon nanotube heating element (claims 8 and 18-20; [0048]-[0051]) and Wei et al (US 2013/0260093) teaches a free standing carbon nanotube layer suspended on two spaced supports ([0058]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hale et al (US 2005/0258159) teaches heating units comprising a resistive heating element can be electrically connected, and suspended between two electrodes electrically connected to a power source (Fig 1; [0079]). Hale et al also teaches heating 718 is applied on the resistive heating elements (Fig 1; [0081]-[0100]).
Jiang et al (US 2009/0197082) teaches a free standing carbon nanotube wire ([0019], [0039]).
Feng et al (US 2011/0056928) teaches a suspended carbon nanotube heating element (claims 8 and 18-20; [0048]-[0051]).
Wei et al (US 2013/0260093) teaches a free standing carbon nanotube layer suspended on two spaced supports ([0058]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714